UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB/A (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended: December 31, Commission File Number: 000-24727 Made In America Entertainment, Inc. ( Formerly known as Raven Moon Entertainment, Inc.) (Name of small business issuer in its charter) Florida 59-3485779 (State or other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 2005 Tree Fork Lane, Suite 101 Longwood, FL32750 (Address of Principal Executive Offices) Issuer's telephone number: (407) 304-4764 Securities registered under Section 12(b) of the Exchange Act: None. N/A (Title of Class) (Name of exchange on Which Registered) Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 Par Value Check whether the Issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in the form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSBx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The aggregate market value of the voting Common Stock held by non-affiliates of the registrant as of March 31, 2008 was approximately $1,938,659 based on the $0.0001 per share closing price of the Common Stock on the Over The Counter Bulletin Board composite transactions tape.The number of shares of Common Stock outstanding as of that date was approximately 19,386,585,664. AMENDMENT We omitted Item 8A (Controls and Procedures) from our Form 10-KSB for December 31, 2007.We are amending our Form 10-KSB to include Item 8A. -1- TABLE OF CONTENTS Part I 3 Item 1Description of Business 3 Item 2Properties 9 Item 3Legal Proceedings 9 Item 4Submission of Matters to a Vote of Security Holders 9 Part II 10 Item 5Market for Company's Common Equity and Related Stockholder Matters 10 Item 6Management Discussion and Analysis 11 Item 7Financial Statements 13 Independent Auditors Consent 13 Balance Sheets 14 Statement of Operations 15 Statement of Cash Flows 16 Statement of Deficit In Stockholders' Equity 17 Notes to Financial Statements 19 Item 8Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 Item 8A.Controls and Procedures 29 Part III Item 9Directors, Executive Officers, Promoters, and Control Persons; Compliance with Section 16(a) of the Exchange Act 30 Item 10Executive Compensation 32 Item 11Security Ownership of Certain Beneficial Owners and Management 33 Item 12Certain Relations and Related Transactions 34 Item 13Exhibits and Reports on Form 8-K 37 Item 14Principal Accountant Fees and Services 37 -2- FORWARD LOOKING STATEMENT INFORMATION Certain statements made in this Annual Report on Form 10-KSB are "forward looking statements" (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations.Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties.Our plans and objectives are based, in part, on assumptions involving judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.Although we believe that our assumptions underlying the forward looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward looking statements included herein particularly in view of the current state of our operations, the inclusion of such information should not be regarded as a statement by us or any other person that our objectives and plans will be achieved.Factors that could cause actual results to differ materially from those expressed or implied by such forward looking statements include, but are not limited to, the factors set forth herein under the headings "Business," "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations." PART
